DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 03/18/2022.  Claims 1, 3-4, 6-9, and 11-20 have been amended.  Claims 1-20 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9-10, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dash et al. (US 10,903,894 B1 herein Dash), and further in view of Kobayashi (US 2015/0256965 A1).
Regarding claim 1, Dash teaches a charging station device (read as Mobile Wireless Repeater Station (MWRS) 110) (Dash — Figure 1A, and column 2 lines 57-67), comprising:
wireless local area network (WLAN) radio circuitry (read as Wi-Fi antennas 116) (Dash — Figure 1A, and column 2 lines 57-67);
power and charging circuitry (read as battery 112 and charging dock 118) (Dash — Figure 1A, and column 2 lines 57-67);
a processor (read as processor 280) (Dash — column 5 lines 15-34); and
a memory comprising instructions for a docking manager application (read as memory or storage 290 for storing the program code 292) (Dash — column 5 lines 15- 34), the instructions being executable by the processor to configure the charging station to:
detect a user device (read as auxiliary sensors may be used to complement the WiFi based navigation of the MWRS toward its optimal placement between the WAP and the relay candidates or on its return path to its charging dock; the return is made by the mobile wireless repeater tracking the RSSI or power of the charger dock to move to the docking position at which the RSSI is maximized) (Dash – column 4 lines 32-41, and column 4 lines 51-67);
configure the power and charging circuitry to charge a battery of the user device (read as MWRS 110 has a charging dock 118 for recharging its integral power source such as battery 112; the charger dock may have wired or wireless interface for recharging the mobile wireless repeater) (Dash — column 3 lines 45-64, and column 4 lines 51-67);
configure the WLAN radio circuitry to relay WLAN communications for the user device (read as MWRS 110 changes it location throughout the day to stay in the ‘center’ of the active WLAN stations and more particularly those stations, a.k.a ‘relay candidates’ which may be experiencing difficulty communicating directly with the WAP, and to serve as a relay for those stations’ communications with the WAP; the wireless repeater has identified the mobile devices as having poor communication links with the WAP, and has taken over the task of serving as a relay, bridge or repeater for those communications with the WAP) (Dash — column 2 lines 57-67, column 3 lines 45-67 and column 4 lines 51-67); and
relay WLAN communications between the user device and one or more devices connected to a wireless local area network (read as the wireless repeater is shown relaying the communications between the WAP and the mobile devices; once the mobile repeater is recharged it is ready to resume its role as a wireless relay for WLAN communications between the WAP and those stations which do not have a good communication link directly with the WAP, a.k.a. the ‘relay candidates’) (Dash — column 3 lines 45-67, and column 4 lines 51-67).
However, Dash fails to teach detect a coupling or a connection of the user device to the charging station; in response to detecting the coupling or the connection to the user device, configure the power and charging circuity to charge a battery of the user device.
In the related art, Kobayashi teaches detect a coupling or a connection of the user device to the charging station; in response to detecting the coupling or the connection to the user device, configure the power and charging circuity to charge a battery of the user device (read as when the mobile terminal device 1 is placed on the placement section 3A of the charger 3 while the NFC communication circuit 15 is in its ON state, the NFC communication circuit 15 being in the reader/writer mode detects the NFC communication circuit 65 being in the card emulation mode; power is supplied to the NFC communication circuit 65 of the charger 3 using the 13.56 MHz electromagnetic wave transmitted from the communication coil 22 of the mobile terminal device 1; once the NFC communication between the mobile terminal device 1 and the charger is established, the mobile terminal device 1 transmits the model identification information to the charger 3; in the case that the model of the mobile terminal device 1 is the model conforming to the communication with the master set 2 and is the model also conforming to WPC charging, the charger 3 starts the power transmission circuit 66, and starts power transmission to the power-receiving coil 23 of the mobile terminal device 1 by using electromagnetic induction) (Kobayashi – Figure 5 and [0068]-[0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kobayashi into the teachings of Dash for the purpose of providing a proximity communication system that detects connection and disconnection of communication devices to allow a charging circuit to supply power to a device to recharge the device.
Regarding claim 2 as applied to claim 1, Dash as modified by Kobayashi further teaches wherein the WLAN radio circuitry comprises one or more antennas, a low-noise amplifier, one or more transmit-receive switches, a power amplifier, or any combination thereof (read as Wi-fi antenna 124, low noise amplifier (LNA) 262 for amplifying the received signal) (Dash — column 6 lines 31-58).
Regarding claim 6 as applied to claim 2, Dash as modified by Kobayashi further teaches wherein the WLAN radio circuitry comprises a WLAN transceiver and one or more additional antennas, and the instructions being executable by the processor to configure the charging station device to: send and receive data for the user device using the WLAN transceiver and the one or more additional antennas (read as WiFi stage 220 includes a plurality of shared and discrete components which make up the transmit and receive chains coupled to antenna 116) (Dash — column 5 lines 54-64).
Regarding claim 7 as applied to claim 6, Dash as modified by Kobayashi further teaches wherein the data is communicated between the charging station and the user device via a USB interface, a Near Field Communication link, or a Bluetooth communication link (read as Bluetooth) (Dash — column 5 lines 15-34).

Regarding claim 9, Dash teaches a method relaying wireless local area network (WLAN) communication by a charging station (read as Mobile Wireless Repeater Station (MWRS) 110 returns to its charging dock 118 to charge up its battery) (Dash — Figure 1A, and column 2 lines 57-67), the method comprising:
detecting a user device (read as auxiliary sensors may be used to complement the WiFi based navigation of the MWRS toward its optimal placement between the WAP and the relay candidates or on its return path to its charging dock; the return is made by the mobile wireless repeater tracking the RSSI or power of the charger dock to move to the docking position at which the RSSI is maximized) (Dash – column 4 lines 32-41, and column 4 lines 51-67);
configuring power and charging circuitry to charge a battery of the user device (read as MWRS 110 has a charging dock 118 for recharging its integral power source such as battery 112; the charger dock may have wired or wireless interface for recharging the mobile wireless repeater) (Dash — column 3 lines 45-64, and column 4 lines 51-67);
configuring WLAN radio circuitry of the charging station to relay one or more WLAN communications sent and received to and from the user device (read as MWRS 110 changes it location throughout the day to stay in the ‘center’ of the active WLAN stations and more particularly those stations, a.k.a ‘relay candidates’ which may be experiencing difficulty communicating directly with the WAP, and to serve as a relay for those stations’ communications with the WAP; the wireless repeater has identified the mobile devices as having poor communication links with the WAP, and has taken over the task of serving as a relay, bridge or repeater for those communications with the WAP) (Dash — column 2 lines 57-67, column 3 lines 45-67, and column 4 lines 51-67); and
relaying the one or more WLAN communications between the user device and a wireless local area network (read as the wireless repeater is shown relaying the communications between the WAP and the mobile devices; once the mobile repeater is recharged it is ready to resume its role as a wireless relay for WLAN communications between the WAP and those stations which do not have a good communication link directly with the WAP, a.k.a. the ‘relay candidates’) (Dash — column 3 lines 45-67, and column 4 lines 51-67).
However, Dash fails to teach the detecting, by the charging station, a coupling or a connection to the user device; the charging of the battery of the user device is in response to the detecting the coupling or the connection to the user device.
In the related art, Kobayashi teaches the detecting, by the charging station, a coupling or a connection to the user device; the charging of the battery of the user device is in response to the detecting the coupling or the connection to the user device (read as when the mobile terminal device 1 is placed on the placement section 3A of the charger 3 while the NFC communication circuit 15 is in its ON state, the NFC communication circuit 15 being in the reader/writer mode detects the NFC communication circuit 65 being in the card emulation mode; power is supplied to the NFC communication circuit 65 of the charger 3 using the 13.56 MHz electromagnetic wave transmitted from the communication coil 22 of the mobile terminal device 1; once the NFC communication between the mobile terminal device 1 and the charger is established, the mobile terminal device 1 transmits the model identification information to the charger 3; in the case that the model of the mobile terminal device 1 is the model conforming to the communication with the master set 2 and is the model also conforming to WPC charging, the charger 3 starts the power transmission circuit 66, and starts power transmission to the power-receiving coil 23 of the mobile terminal device 1 by using electromagnetic induction) (Kobayashi – Figure 5 and [0068]-[0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kobayashi into the teachings of Dash for the purpose of providing a proximity communication system that detects connection and disconnection of communication devices to allow a charging circuit to supply power to a device to recharge the device.
Regarding claim 10 as applied to claim 9, Dash as modified by Kobayashi further teaches wherein the WLAN radio circuitry comprises one or more antennas, a low-noise amplifier, one or more transmit-receive switches, a power amplifier, or any combination thereof (read as Wi-fi antenna 124, low noise amplifier (LNA) 262 for amplifying the received signal) (Dash — column 6 lines 31-58).
Regarding claim 13 as applied to claim 10, Dash as modified by Kobayashi further teaches wherein the WLAN radio circuitry comprises a WLAN transceiver and one or more additional antennas, the method further comprising: sending and receiving data for the user device using the WLAN transceiver and the one or more antennas (read as Wi-Fi stage 220 includes a plurality of shared and discrete components which make up the transmit and receive chains coupled to antenna 116) (Dash — column 5 lines 54-64).
Regarding claim 14 as applied to claim 13, Dash as modified by Kobayashi further teaches wherein the data is communicated between the charging station and the user device via a USB interface, a Near Field Communication link, or a Bluetooth communication link (read as Bluetooth) (Dash — column 5 lines 15-34).




Regarding claim 16, Dash teaches a user device comprising:
a wireless local area network (WLAN) transceiver (read as WiFi stage 220 includes a plurality of shared and discrete components which make up the transmit and receive chains coupled to antenna 116) (Dash — column 5 lines 54-64);
a processor (read as processor 280) (Dash — column 5 lines 15-34); and
a memory comprising instructions for a communication manager application (read as memory or storage 290 for storing the program code 292) (Dash — column 5 lines 15-34), the instructions being executable by the processor to configure the smartphone device to:
detect the user device to a charging station (read as auxiliary sensors may be used to complement the WiFi based navigation of the MWRS toward its optimal placement between the WAP and the relay candidates or on its return path to its charging dock; the return is made by the mobile wireless repeater tracking the RSSI or power of the charger dock to mobe to the docking position at which the RSSI is maximized) (Dash – column 4 lines 32-41, and column 4 lines 51-67);
configure the WLAN transceiver as a WLAN access point (read as MWRS 110 changes it location throughout the day to stay in the ‘center’ of the active WLAN stations and more particularly those stations, a.k.a ‘relay candidates’ which may be experiencing difficulty communicating directly with the WAP, and to serve as a relay for those stations’ communications with the WAP; MWRS 110 has a charging dock 118 for recharging its integral power source such as battery 112; the charger dock may have wired or wireless interface for recharging the mobile wireless repeater) (Dash — column 2 lines 57-67; column 3 lines 45-64, and column 4 lines 51-67); and 
relay one or more WLAN communications with a wireless local area network using the charging station (read as the wireless repeater is shown relaying the communications between the WAP and the mobile devices; once the mobile repeater is recharged it is ready to resume its role as a wireless relay for WLAN communications between the WAP and those stations which do not have a good communication link directly with the WAP, a.k.a. the ‘relay candidates’) (Dash — column 3 lines 45-67, and column 4 lines 51-67).
However, Dash fails to teach detect a connection or a coupling of the user device to the charging station; configure the WLAN transceiver as the WLAN access point in response to the detection.
In the related art, Kobayashi teaches detect a connection or a coupling of the user device to the charging station; configure the WLAN transceiver as the WLAN access point in response to the detection (read as when the mobile terminal device 1 is placed on the placement section 3A of the charger 3 while the NFC communication circuit 15 is in its ON state, the NFC communication circuit 15 being in the reader/writer mode detects the NFC communication circuit 65 being in the card emulation mode; power is supplied to the NFC communication circuit 65 of the charger 3 using the 13.56 MHz electromagnetic wave transmitted from the communication coil 22 of the mobile terminal device 1; once the NFC communication between the mobile terminal device 1 and the charger is established, the mobile terminal device 1 transmits the model identification information to the charger 3; in the case that the model of the mobile terminal device 1 is the model conforming to the communication with the master set 2 and is the model also conforming to WPC charging, the charger 3 starts the power transmission circuit 66, and starts power transmission to the power-receiving coil 23 of the mobile terminal device 1 by using electromagnetic induction) (Kobayashi – Figure 5 and [0068]-[0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kobayashi into the teachings of Dash for the purpose of providing a proximity communication system that detects connection and disconnection of communication devices to allow a charging circuit to supply power to a device to recharge the device.
Regarding claim 17 as applied to claim 16, Dash as modified by Kobayashi further teaches wherein the instructions are executable by the processor to: form a mesh WLAN with one or more other WLAN access points (read as the WLAN operates as a MESH network with more than one WAP communicating with its subset of the associated stations and with the MWRS relaying communications between a relay candidate and the corresponding one of the WAPs) (Dash — column 5 lines 9-14).
Regarding claim 18 as applied to claim 17, Dash as modified by Kobayashi further teaches wherein the instructions are executable by the processor to: join an existing WLAN including a WLAN router, the WLAN router being connected to a broadband network (read as the WAP may include a router) (Dash — column 1 lines 13-43).
Regarding claim 19 as applied to claim 18, Dash as modified by Kobayashi further teaches wherein the broadband network connection of the WLAN router and a cellular network connection of the user device are aggregated to provide data to an application executing on a user device (Dash — Figure 1B, Figure 1C, and column 3 lines 1-25).
Regarding claim 20 as applied to claim 18, Dash as modified by Kobayashi further teaches wherein the broadband network connection of the WLAN router provides a redundant network connection for a cellular network connection of the user device, or the cellular network connection of the user device provides the redundant network connection for the broadband network connection of the WLAN router (Dash — Figure 1B, Figure 1C, column 1 lines 13-43, and column 3 lines 1-25).

Allowable Subject Matter
Claims 3-5, 8, 11-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648